*113
ORDER

DYK, Circuit Judge.
Ronald B. Demeny moves for reconsideration of this court’s order dismissing his appeal for failure to file a joint appendix.
The Department of Veterans Affairs filed its own appendix. Therefore, Demeny’s failure to file a joint appendix is not a ground for dismissal in the circumstances of this case.
Accordingly,
IT IS ORDERED THAT:
The motion for reconsideration is granted. The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated. The case is ready for assignment to an argument calendar.